IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DANA LYNN MCQUADE,

             Appellant,

 v.                                                     Case No. 5D16-3009

LANDON BRUCE HOLROYD,

             Appellee.

________________________________/

Opinion filed February 3, 2017

Appeal from the Circuit Court
for Orange County,
Heather Pinder Rodriguez, Judge.

Jennifer A. Englert, of The Orlando Law
Group, P.L., Orlando, for Appellant.

Hal Roen, of Hal Roen, P.A., Maitland,
for Appellee.


PER CURIAM.

      Because we do not have a transcript of the proceedings below, we cannot resolve

the underlying factual issues in order to determine whether the trial court's judgment on

the issue of child support is without evidentiary support. See Applegate v. Barnett Bank

of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979). In the absence of a transcript, we will

only reverse where the error appears on the face of the judgment. See Monacelli v.
Gonzalez, 883 So. 2d 361, 362 (Fla. 4th DCA 2004); Hoirup v. Hoirup, 862 So. 2d 780,

782 (Fla. 2d DCA 2003). Appellant has made no such showing in this case.

      AFFIRMED.


COHEN, C.J., PALMER and ORFINGER, JJ., concur.




                                         2